Barr v Liddle & Robinson, LLP (2016 NY Slip Op 00744)





Barr v Liddle & Robinson, LLP


2016 NY Slip Op 00744


Decided on February 4, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2016

Moskowitz, J.P., Richter, Feinman, Gische, JJ.


100 159781/14

[*1]Michael Barr, Plaintiff-Respondent,
vLiddle & Robinson, LLP, et al., Defendants-Appellants.


Braff, Harris, Sukoneck & Maloof, New York (Michael Goldenberg of counsel), for appellants.
Garvey Schubert Barer, New York (Alan A. Heller of counsel), for respondent.

Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered April 2, 2015, which denied defendants' motion to dismiss the complaint, unanimously affirmed, without costs.
Plaintiff alleges that he would not have lost his contractual right to certain deferred compensation if his attorneys had not acted negligently in speaking to the Wall Street Journal, in violation of the non-disparagement provision of the contract. These allegations state a cause of action for legal malpractice (see Nomura Asset Capital Corp. v Cadwalader, Wickersham & Taft LLP, 26 NY3d 40, 49-50 [2015]). The documentary evidence submitted by defendants fails to establish a defense as a matter of law (see Leon v Martinez, 84 NY2d 83, 88 [1994]). As the motion court found, neither the arbitration award nor the subsequent opinions submitted by defendants unequivocally contradict plaintiff's claim that, but for defendants' alleged negligent conduct, he would not have lost his contractual benefit. Moreover, it does not matter whether the arbitration decision was reached on the merits or under a procedural bar to considering the deferred compensation issue in the arbitration.
We have considered defendants' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 4, 2016
CLERK